                                            Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 1 of 18




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TAMMIE C.,1                                      Case No. 20-cv-01008-TSH
                                   8                     Plaintiff,
                                                                                            ORDER RE: CROSS-MOTIONS FOR
                                   9              v.                                        SUMMARY JUDGMENT
                                  10       ANDREW SAUL,                                     Re: Dkt. Nos. 19, 21
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13                                          I.    INTRODUCTION
                                  14           Plaintiff Tammie C. brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial

                                  15   review of a final decision of Defendant Andrew Saul, Commissioner of Social Security, denying

                                  16   Plaintiff’s claim for disability benefits. Pending before the Court are the parties’ cross-motions for

                                  17   summary judgment. ECF Nos. 19 (Pl.’s Mot.), 21 (Def.’s Mot.). Pursuant to Civil Local Rule 16-

                                  18   5, the motions have been submitted without oral argument. Having reviewed the parties’

                                  19   positions, the Administrative Record (“AR”), and relevant legal authority, the Court hereby

                                  20   DENIES Plaintiff’s motion and GRANTS Defendant’s cross-motion for the following reasons.

                                  21                                          II.   BACKGROUND
                                  22   A.      Age, Education and Work Experience
                                  23           Plaintiff is 53 years old. AR 263. She graduated from high school, was not in special

                                  24   education classes, and attended one year of college. AR 60-61, 299. She last worked as a

                                  25   personal shopper at Safeway and has also worked as a receptionist/personal trainer at Curves, a

                                  26

                                  27   1
                                         Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
                                  28   recommendation of the Committee on Court Administration and Case Management of the Judicial
                                       Conference of the United States.
                                            Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 2 of 18




                                   1   cashier at Nation’s restaurant, a photographer and clerical worker at a photo studio, and as a

                                   2   cashier at a payday loan facility. AR 61, 65, 70, 72-76, 112-13, 333, 378.

                                   3   B.      Medical Evidence
                                   4           On July 10, 2015, Plaintiff saw podiatrist Eric Fuller, DPM, for a medical consultation.
                                   5   AR 416-17. Examination revealed antalgic gait, limited range of motion of the first
                                   6   metatarsophalangeal joint, pain with forefoot dorsiflexion, and pain with palpation of the plantar
                                   7   and heel areas. AR 417. Dr. Fuller recommended treatment for plantar fascia syndrome,
                                   8   including using arch supports and bringing in her shoes and old orthotics to assess for
                                   9   effectiveness and possible modification. Id. He recommended Plaintiff not be on her feet for
                                  10   more than eight hours. Id.
                                  11           At a subsequent podiatrist visit with Dr. Fuller on July 31, 2015, Plaintiff complained of
                                  12   pain at the end of an eight-hour shift. AR 413. Physical examination showed generally similar
Northern District of California
 United States District Court




                                  13   findings as the prior examination, and Dr. Fuller recommended a repair of orthotics, muscle
                                  14   strengthening exercises, use of Ibuprofen, and icing. AR 414. He recommended Plaintiff work no
                                  15   more than eight hours until her next visit on August 28. Id.
                                  16           On January 5, 2016, Plaintiff saw Kristof P. Kaminski, P.A., with complaints of right ankle
                                  17   pain, pain over the plantar fascia, and swelling of her left ankle. AR 411. Kaminski
                                  18   recommended ibuprofen and referred her to a physical therapist. Id.
                                  19           Plaintiff saw Dr. Fuller again on January 29, 2016. AR 405-06. Examination revealed
                                  20   decreased motor strength in the left lower extremity, antalgic and flat-footed gait, pain with
                                  21   palpation of the posterior tibial tendon and peroneus brevis tendon, and pain with subtalar joint
                                  22   inversion and subtalar joint eversion. AR 406. Dr. Fuller recommended Plaintiff continue icing
                                  23   and buy anti-pronation running shoes. Id.
                                  24           An x-ray of the right foot on July 14, 2016 noted an impression of possible chronic plantar
                                  25   fasciitis but no fractures and alignment of the digits within normal limits. AR 448.
                                  26           On July 27, 2016 Plaintiff attended a consultative examination with psychologist Jenny
                                  27   Forman, Ph.D. AR 450-54. Dr. Forman observed that Plaintiff made good eye contact, had fair
                                  28   attention and concentration, and interacted appropriately. AR 450. On mental status examination,
                                                                                         2
                                          Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 3 of 18




                                   1   Plaintiff had fair cognition, attention, concentration, and memory. AR 451-52. A complete

                                   2   psychological examination with diagnostic testing revealed memory and IQ scores in the

                                   3   borderline range and a processing speed index in the low average range. AR 452. Dr. Forman

                                   4   diagnosed “Unspecified Depressive Disorder; R/O Learning Disorders vs. low IQ (borderline)”

                                   5   and determined that Plaintiff suffers a mild impairment in the ability to follow complex/detailed

                                   6   instructions; a mild impairment in the ability to adapt to changes, hazards, or stressors in a

                                   7   workplace setting; and a moderate to marked impairment in the ability to maintain pace or

                                   8   persistence to perform complex tasks. AR 452-53. She noted an overall fair cognitive ability and

                                   9   opined that Plaintiff could work four to eight hours per day performing simple tasks. AR 452-53.

                                  10          At an office visit on April 5, 2017 with PA Kaminski, Plaintiff complained of right

                                  11   shoulder and bilateral foot pain. AR 526. Physical examination revealed limited range of

                                  12   shoulder motion, diminished motor strength of the shoulder, and positive supraspinatus test and
Northern District of California
 United States District Court




                                  13   liftoff test but no swelling or ecchymosis of the ankle/foot. AR 526-27. Kaminski recommended

                                  14   Gabapentin for foot pain and a referral to orthopedics, ibuprofen for shoulder pain, and a referral

                                  15   to a social worker for panic attacks. AR 527.

                                  16          An MRI of Plaintiff’s left shoulder on April 19, 2017 revealed degenerative changes of the

                                  17   glenohumeral joint, diffuse degenerated labrum, small glenohumeral joint effusion, and rotator

                                  18   cuff tendinosis but no tear. AR 467-68.

                                  19          On April 27, 2017, Plaintiff saw Tenzin Youdon, LCSW, for a mental evaluation. AR

                                  20   523-25. Plaintiff reported symptoms of depression, stress and anxiety. AR 523. Youdon noted

                                  21   good grooming and hygiene, linear and goal-directed thought process, no suicidal or homicidal

                                  22   ideations, and good insight and judgment. AR 524. Youdon also noted stressed and anxious

                                  23   mood/affect and provided a diagnostic impression of anxiety. AR 524-25. Youdon recommended

                                  24   Plaintiff return in two weeks to work on a treatment plan to work on coping skills. AR 525.

                                  25                 III.   SOCIAL SECURITY ADMINISTRATION PROCEEDINGS
                                  26          On May 24, 2016, Plaintiff filed a claim for Disability Insurance Benefits, alleging

                                  27   disability beginning on October 17, 2015. AR 262-64. On September 1, 2016, the agency denied

                                  28   Plaintiff’s claim, finding she did not qualify for disability benefits. AR 161-65. Plaintiff
                                                                                         3
                                            Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 4 of 18




                                   1   subsequently filed a request for reconsideration, which was denied on January 25, 2017. AR 167-

                                   2   71. On April 3, 2017, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”).

                                   3   AR 172. ALJ David Labarre conducted an initial hearing on April 12, 2018, at which time

                                   4   Plaintiff appeared telephonically and requested a continuance to obtain counsel. AR 36-51. On

                                   5   November 30, 2018, Plaintiff testified in person at a hearing before ALJ Debra M. Underwood,

                                   6   and was represented by counsel, John Metzger. AR 52-127. The ALJ also heard testimony from

                                   7   Vocational Expert Bonnie Martindale.

                                   8   A.      Plaintiff’s Testimony
                                   9           Plaintiff testified that she last worked as a personal shopper at Safeway, which she left due

                                  10   to her medical impairments. AR 60, 64. She previously worked as a receptionist/personal trainer

                                  11   at Curves, a cashier in a restaurant, a photographer and clerical worker at a photo studio, and as a

                                  12   cashier at a payday loan facility. AR 65, 70, 72-76.
Northern District of California
 United States District Court




                                  13           Plaintiff testified she has tendinitis in both shoulders, right greater than left. AR 60. She

                                  14   has problems with her feet, shoulders, and right arm. AR 80. She experiences excruciating pain

                                  15   in her feet and has difficulty with walking and standing. AR 81. The pain in her feet and shoulder

                                  16   keeps her awake at night. AR 84. She has swelling in her ankles all the time. AR 89-90. She

                                  17   was prescribed anxiety medication that caused her to gain 100 pounds. AR 79-80.

                                  18   B.      Vocational Expert’s Testimony
                                  19           The vocational expert first classified Plaintiff’s past work under the Dictionary of

                                  20   Occupational Titles (“DOT”),2 which she identified as Grocery Clerk (DOT No. 290.477-018),

                                  21   Exercise Instructor (DOT No. 153.227-014), Fast Food Cashier (DOT No. 311.472-010), Still

                                  22   Photographer (DOT No. 976.667-010), and a Teller-Customer Service Representative (DOT No.

                                  23   211.362-018). AR 112-17. The ALJ then posed two hypotheticals. First, the ALJ asked the

                                  24

                                  25   2
                                         The Dictionary of Occupational Titles by the United States Department of Labor, Employment &
                                  26   Training Administration, may be relied upon “in evaluating whether the claimant is able to
                                       perform work in the national economy.” Terry v. Sullivan, 903 F.2d 1273, 1276 (9th Cir. 1990).
                                  27   The DOT classifies jobs by their exertional and skill requirements and may be a primary source of
                                       information for the ALJ or Commissioner. 20 C.F.R. § 404.1566(d) (1). The “best source for how
                                  28   a job is generally performed is usually the Dictionary of Occupational Titles.” Pinto v.
                                       Massanari, 249 F.3d 840, 846 (9th Cir. 2001).
                                                                                         4
                                            Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 5 of 18




                                   1   expert to

                                   2                  consider an individual of the same age, education and work
                                                      experience as the claimant. If this individual could sit without limits,
                                   3                  stand or walk for six hours in an eight-hour day, lift or carry 20 pounds
                                                      occasionally, ten pounds frequently, occasionally, say one third of the
                                   4                  workday, stoop, kneel, crouch and reach above shoulder level with
                                                      the right upper extremity, could that person perform any of the
                                   5                  claimant’s past work?
                                   6   AR 119. The expert responded that such an individual could not perform Plaintiff’s past work as

                                   7   an exercise instructor, photographer or grocery clerk but could work as a fast food cashier and

                                   8   teller-customer service representative. AR 120. Such an individual could also work as an office

                                   9   clerk (DOT No. 222.587-038), a furniture rental clerk (DOT No. 295.357-018), and storage rental

                                  10   clerk (DOT No. 295.367-026). AR 121-22.

                                  11           Next, the ALJ asked the expert to

                                  12                  consider an individual of the same age, education and work
Northern District of California
 United States District Court




                                                      experience as the claimant, and this person could sit without limits,
                                  13                  but stand or walk only about five minutes at a time. This person could
                                                      do no reaching overhead with the right upper extremity, and only
                                  14                  occasional reaching overhead with the left. This person could
                                                      occasionally reach bilaterally in front of the body at table height, like
                                  15                  as in keyboard use, and would also be limited to simple, routine tasks.
                                  16   AR 123. The expert responded that such an individual would not be able to perform any work.

                                  17   Id. When asked to clarify, the expert responded that the limitation to standing and walking for

                                  18   five minutes at a time would preclude all work. Id.

                                  19   C.      ALJ’s Decision and Plaintiff’s Appeal
                                  20           On January 22, 2019, the ALJ issued an unfavorable decision finding Plaintiff was not

                                  21   disabled. AR 12-33. This decision became final when the Appeals Council declined to review it

                                  22   on December 10, 2019. AR 1-6. Having exhausted all administrative remedies, Plaintiff

                                  23   commenced this action for judicial review pursuant to 42 U.S.C. § 405(g). On July 10, 2020,

                                  24   Plaintiff filed the present Motion for Summary Judgment. On August 7, 2020, Defendant filed a
                                       Cross-Motion for Summary Judgment.
                                  25

                                  26                                    IV.    STANDARD OF REVIEW
                                  27           This Court has jurisdiction to review final decisions of the Commissioner pursuant to 42

                                  28   U.S.C. § 405(g). An ALJ’s decision to deny benefits must be set aside only when it is “based on
                                                                                         5
                                            Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 6 of 18




                                   1   legal error or not supported by substantial evidence in the record.” Trevizo v. Berryhill, 871 F.3d

                                   2   664, 674 (9th Cir. 2017) (citation and quotation marks omitted). Substantial evidence is “such

                                   3   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.” Biestek

                                   4   v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation and quotation marks omitted). It requires

                                   5   “more than a mere scintilla” but “less than a preponderance” of the evidence. Id.; Trevizo, 871

                                   6   F.3d at 674.

                                   7           The court “must consider the entire record as a whole, weighing both the evidence that

                                   8   supports and the evidence that detracts from the Commissioner’s conclusion, and may not affirm

                                   9   simply by isolating a specific quantum of supporting evidence.” Trevizo, 871 F.3d at 675 (citation

                                  10   and quotation marks omitted). However, “[w]here evidence is susceptible to more than one

                                  11   rational interpretation, the ALJ’s decision should be upheld.” Id. (citation and quotation marks

                                  12   omitted). “The ALJ is responsible for determining credibility, resolving conflicts in medical
Northern District of California
 United States District Court




                                  13   testimony, and for resolving ambiguities.” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014)

                                  14   (citation and quotation marks omitted).

                                  15           Additionally, the harmless error rule applies where substantial evidence otherwise supports

                                  16   the ALJ’s decision. Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). “[A]n error is

                                  17   harmless so long as there remains substantial evidence supporting the ALJ’s decision and the error

                                  18   does not negate the validity of the ALJ’s ultimate conclusion.” Id. (citation and quotation marks

                                  19   omitted). A court may not reverse an ALJ’s decision because of a harmless error. Id. at 1111

                                  20   (citation omitted). “[T]he burden of showing that an error is harmful normally falls upon the party

                                  21   attacking the agency’s determination.” Id. (citation and quotation marks omitted).

                                  22                                             V.   DISCUSSION
                                  23   A.      Framework for Determining Whether a Claimant Is Disabled
                                  24           A claimant is considered “disabled” under the Social Security Act if two requirements are

                                  25   met. See 42 U.S.C. § 423(d); Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). First, the

                                  26   claimant must demonstrate “an inability to engage in any substantial gainful activity by reason of

                                  27   any medically determinable physical or mental impairment which can be expected to result in

                                  28   death or which has lasted or can be expected to last for a continuous period of not less than 12
                                                                                        6
                                          Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 7 of 18




                                   1   months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment or impairments must be severe

                                   2   enough that the claimant is unable to perform previous work and cannot, based on age, education,

                                   3   and work experience “engage in any other kind of substantial gainful work which exists in the

                                   4   national economy.” Id. § 423(d)(2)(A).

                                   5          The regulations promulgated by the Commissioner of Social Security provide for a five-

                                   6   step sequential analysis to determine whether a Social Security claimant is disabled. 20 C.F.R. §

                                   7   404.1520. The claimant bears the burden of proof at steps one through four. Ford v. Saul, 950

                                   8   F.3d 1141, 1148 (9th Cir. 2020) (citation omitted).

                                   9          At step one, the ALJ must determine if the claimant is presently engaged in a “substantial

                                  10   gainful activity,” 20 C.F.R. § 404.1520(a)(4)(i), defined as “work done for pay or profit that

                                  11   involves significant mental or physical activities.” Ford, 950 F.3d at 1148 (internal quotations and

                                  12   citation omitted). Here, the ALJ determined Plaintiff had not performed substantial gainful
Northern District of California
 United States District Court




                                  13   activity since October 17, 2015. AR 17.

                                  14          At step two, the ALJ decides whether the claimant’s impairment or combination of

                                  15   impairments is “severe,” 20 C.F.R. § 404.1520(a)(4)(ii), “meaning that it significantly limits the

                                  16   claimant’s ‘physical or mental ability to do basic work activities.’” Ford, 950 F.3d at 1148

                                  17   (quoting 20 C.F.R. § 404.1522(a)). If no severe impairment is found, the claimant is not disabled.

                                  18   20 C.F.R. § 404.1520(c). Here, the ALJ determined Plaintiff had the following severe

                                  19   impairments: plantar fasciitis, peroneal tendon injury, posterior tibial tendinitis, rotator cuff

                                  20   tendinosis, obesity, depression, anxiety, rule/out learning disability. AR 18.

                                  21          At step three, the ALJ evaluates whether the claimant has an impairment or combination of

                                  22   impairments that meets or equals an impairment in the “Listing of Impairments” (referred to as the

                                  23   “listings”). See 20 C.F.R. § 404.1520(a)(4)(iii); 20 C.F.R. Pt. 404 Subpt. P, App. 1. The listings

                                  24   describe impairments that are considered “to be severe enough to prevent an individual from doing

                                  25   any gainful activity.” Id. § 404.1525(a). Each impairment is described in terms of “the objective

                                  26   medical and other findings needed to satisfy the criteria of that listing.” Id. § 404.1525(c)(3).

                                  27   “For a claimant to show that his impairment matches a listing, it must meet all of the specified

                                  28   medical criteria. An impairment that manifests only some of those criteria, no matter how
                                                                                          7
                                           Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 8 of 18




                                   1   severely, does not qualify.” Sullivan v. Zebley, 493 U.S. 521, 530 (1990) (footnote omitted). If a

                                   2   claimant’s impairment either meets the listed criteria for the diagnosis or is medically equivalent

                                   3   to the criteria of the diagnosis, he is conclusively presumed to be disabled, without considering

                                   4   age, education and work experience. 20 C.F.R. § 404.1520(d). Here, the ALJ determined Plaintiff

                                   5   did not have an impairment or combination of impairments that meets the listings. AR 19.

                                   6          If the claimant does not meet or equal a listing, the ALJ proceeds to step four and assesses

                                   7   the claimant’s residual functional capacity (“RFC”), defined as the most the claimant can still do

                                   8   despite their imitations (20 C.F.R. § 404.1545(a)(1)), and determines whether they are able to

                                   9   perform past relevant work, defined as “work that [the claimant has] done within the past 15 years,

                                  10   that was substantial gainful activity, and that lasted long enough for [the claimant] to learn to do

                                  11   it.” 20 C.F.R. § 404.1560(b)(1). If the ALJ determines, based on the RFC, that the claimant can

                                  12   perform past relevant work, the claimant is not disabled. Id. § 404.1520(f). Here, the ALJ
Northern District of California
 United States District Court




                                  13   determined Plaintiff has the RFC

                                  14                  to perform a limited range of light work as defined in 20 CFR
                                                      404.1567(b). She could site without limits. She could stand or walk
                                  15                  for six hours in an eight-hour day. She could lift or carry 20 pounds
                                                      occasionally, 10 pounds frequently. She could occasionally (1/3 of
                                  16                  the workday) stoop, kneel, crouch and reach above shoulder level
                                                      with the right upper extremity. She is limited to simple, routine,
                                  17                  repetitive tasks.
                                  18   AR 20-21. Based on this RFC, the ALJ determined Plaintiff could perform past relevant work as a

                                  19   fast food cashier. AR 26.

                                  20          At step five, the burden shifts to the agency to prove that “‘the claimant can perform a

                                  21   significant number of other jobs in the national economy.’” Ford, 950 F.3d at 1149 (quoting

                                  22   Thomas v. Barnhart, 278 F.3d 947, 955 (9th Cir. 2002)). To meet this burden, the ALJ may rely

                                  23   on the Medical-Vocational Guidelines found at 20 C.F.R. Pt. 404 Subpt. P, App. 2,3 or on the

                                  24

                                  25
                                       3
                                         The Medical-Vocational Guidelines “relieve the Secretary of the need to rely on vocational
                                       experts by establishing through rulemaking the types and numbers of jobs that exist in the national
                                  26   economy.” Heckler v. Campbell, 461 U.S. 458, 461 (1983). The Guidelines “consist of a matrix
                                       of the four factors identified by Congress—physical ability, age, education, and work
                                  27   experience—and set forth rules that identify whether jobs requiring specific combinations of these
                                       factors exist in significant numbers in the national economy.” Id. at 461-62 (footnotes omitted).
                                  28   The guidelines are commonly known as “the grids”. Lounsburry v. Barnhart, 468 F.3d 1111,
                                       1114 (9th Cir. 2006).
                                                                                          8
                                            Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 9 of 18




                                   1   testimony of a vocational expert. Ford, 950 F.3d at 1149 (citation omitted). “[A] vocational

                                   2   expert or specialist may offer expert opinion testimony in response to a hypothetical question

                                   3   about whether a person with the physical and mental limitations imposed by the claimant’s

                                   4   medical impairment(s) can meet the demands of the claimant’s previous work, either as the

                                   5   claimant actually performed it or as generally performed in the national economy.” 20 C.F.R. §

                                   6   404.1560(b)(2). An ALJ may also use “other resources,” such as the DOT. Id. Here, the ALJ

                                   7   determined that an individual with Plaintiff’s RFC would be able to work as a Router Clerk (DOT

                                   8   No. 222.587-038), Furniture Rental Clerk (DOT No. 295.357-018), and Storage Rental Clerk

                                   9   (DOT No. 295.367-026). AR 27.

                                  10   B.      Plaintiff’s Arguments
                                  11           Plaintiff raises three arguments: (1) the ALJ erred in determining she is capable of

                                  12   performing her past relevant work as a fast food cashier; (2) the ALJ’s alternate step five findings
Northern District of California
 United States District Court




                                  13   are not supported by the record; and (3) the ALJ misinterpreted Dr. Forman’s opinion.

                                  14   C.      Step Four: Past Relevant Work and RFC
                                  15           At step four of the sequential evaluation process the ALJ determined Plaintiff “is capable

                                  16   of performing past relevant work as a fast food cashier” as it “does not require the performance of

                                  17   work-related activities precluded by” her RFC. AR 26. Plaintiff argues the ALJ erred because the

                                  18   occupation was performed at some point in the 2002-2004 timeframe, which is too far removed to

                                  19   be considered past relevant work. Pl.’s Mot. at 4-5. She notes that wage records indicate she

                                  20   earned $679.16 in 2004, which is lower than the substantial gainful activity (“SGA”) threshold of

                                  21   $810 per month for 2004.4 Id. at 5. Plaintiff also argues the position requires a reasoning level

                                  22   that is beyond her assessed RFC. Id.

                                  23

                                  24

                                  25   4
                                        An employee is presumed to have engaged in work at an SGA level in a particular month if her
                                  26   average monthly earnings exceeded $810 in 2004. See 20 C.F.R. §§ 404.1574(b)(2)(ii),
                                       416.974(b)(2)(ii); Tables of SGA Earnings Guidelines and Effective Dates Based on Year of Work
                                  27   Activity, Social Security Administration Program Operation Manual System (“POMS”) § DI
                                       10501.015(B). The POMS manual is considered persuasive authority, even though it does not
                                  28   carry the “force and effect of law.” Hermes v. Sec’y of Health and Human Servs., 926 F.2d 789,
                                       791 n. 1 (9th Cir.), cert. denied, 502 U.S. 817 (1991).
                                                                                          9
                                         Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 10 of 18




                                   1          1.      Past Relevant Work
                                   2                  a.      Legal Standard
                                   3          At step four, claimants have the burden to show they are no longer able to perform their
                                   4   past relevant work. Pinto v. Massanari, 249 F.3d 840, 844 (9th Cir. 2001) (citations omitted); 20
                                   5   C.F.R. § 404.1520(e). The Commissioner may deny benefits at step four if the claimant has the
                                   6   RFC to perform either a particular past relevant job as “actually performed” or the same kind of
                                   7   work as “generally performed” in the national economy. Pinto, 249 F.3d at 844-45 (citing Social
                                   8   Security Ruling (“SSR”) 82-61, 1982 WL 31387); SSR 82-62 at *3, 1982 WL 31386. Social
                                   9   Security regulations define past relevant work as “work that [a claimant has] done within the past
                                  10   15 years, that was substantial gainful activity, and that lasted long enough for [the claimant] to
                                  11   learn it.” 20 C.F.R. §§ 404.1560(b)(1), 404.1565(a).
                                  12          “Substantial gainful activity is work done for pay or profit that involves significant mental
Northern District of California
 United States District Court




                                  13   or physical activities.” Lewis v. Apfel, 236 F.3d 503, 515 (9th Cir. 2001). The primary factor used
                                  14   to determine whether a claimant was engaged in SGA at a particular job is the amount of earnings
                                  15   a claimant derived from the job. Le v. Astrue, 540 F. Supp. 2d 1144, 1149 (C.D. Cal. 2008).
                                  16   “There is a rebuttable presumption that the employee either was or was not engaged in SGA if his
                                  17   or her average monthly earnings are above or below a certain amount established by the
                                  18   Commissioner’s Earnings Guidelines.” Id.; Lewis, 236 F.3d at 515 (“Earnings can be a
                                  19   presumptive, but not conclusive, sign of whether a job is substantial gainful activity.”). Thus,
                                  20   SGA involves the amount of compensation and the substantiality and gainfulness of the activity
                                  21   itself. Keyes v. Sullivan, 894 F.2d 1053, 1056 (9th Cir. 1990). Unless a claimant’s prior work
                                  22   constituted SGA, the work cannot qualify as past relevant work. See 20 C.F.R. § 404.1560(b)(1);
                                  23   20 C.F.R. § 416.960(b)(1); Vertigan v. Halter, 260 F.3d 1044, 1051 (9th Cir. 2001).
                                  24                  b.      Analysis
                                  25          The Court finds the ALJ failed to adequately flesh out the issue of whether Plaintiff’s work
                                  26   as a cashier constitutes past relevant work. As a preliminary matter, the ALJ issued her decision
                                  27   on January 22, 2019, which means only work performed after January 22, 2004 at SGA levels can
                                  28   properly be considered past relevant work. See Argueta v. Berryhill, 703 F. App’x 460, 460 (9th
                                                                                         10
                                           Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 11 of 18




                                   1   Cir. 2017) (past relevant work must be performed within 15 years of the ALJ’s decision) (citing 20

                                   2   C.F.R. § 404.1560(b)(1)). Plaintiff’s work as a fast food cashier was performed at Nations

                                   3   Foodservice, Inc., but wage records indicate she earned only $679.16 from Nation’s in all of 2004,

                                   4   despite working there through October 2004.5 AR 77-78, 290, 378. This does not meet the SGA

                                   5   level.

                                   6            Defendant argues that, although Plaintiff’s work activity may have been part-time, it may

                                   7   still constitute past relevant work. Def.’s Mot. at 2. It is true that “[t]he mere existence of

                                   8   earnings over the statutory minimum is not dispositive.” Keyes, 894 F.2d at 1056. Thus, even if

                                   9   Plaintiff’s work activity may have been part-time, that work activity may still constitute past

                                  10   relevant work. 20 C.F.R. § 404.1572 (“Substantial work activity is work activity that involves

                                  11   doing significant physical or mental activities. Your work may be substantial even if it is done on

                                  12   a part-time basis or if you do less, get paid less, or have less responsibility than when you worked
Northern District of California
 United States District Court




                                  13   before.”); Keye, 894 F.2d at 1056 (part time work may be substantial). However, while

                                  14   insubstantial earnings will not necessarily establish an inability to engage in SGA, the regulations

                                  15   make clear that the agency’s “primary consideration” in determining if work activity is SGA “will

                                  16   be the earnings” the claimant derived from such work activity. 20 C.F.R. §§ 404.1574(a)(1),

                                  17   416.974(a)(1). The regulations also provide:

                                  18                   If your average monthly earnings are equal to or less than the
                                                       amount(s) determined under paragraph (b)(2) of this section for the
                                  19                   year(s) in which you work, we will generally consider that the
                                                       earnings from your work as an employee . . . will show that you have
                                  20                   not engaged in substantial gainful activity. We will generally not
                                                       consider other information in addition to your earnings except in the
                                  21                   circumstances described in paragraph (b)(3)(ii) of this section.
                                  22   20 C.F.R. §§ 404.1574(b)(3)(i), 416.974(b)(3)(i).

                                  23            In short, when low earnings are shown, the agency’s regulations establish a “presumption”

                                  24   that prior work was not SGA, and that presumption “shifts the step-four burden of proof from the

                                  25   claimant to the Commissioner.” Lewis, 236 F.3d at 515; see also Le, 540 F. Supp. 2d at 1149

                                  26   (“There is a rebuttable presumption that the employee either was or was not engaged in SGA if his

                                  27
                                       5
                                  28    The record is not clear as to how much was earned in any one month, but as noted above, the full
                                       amount is below the SGA level for even one month.
                                                                                      11
                                         Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 12 of 18




                                   1   or her average monthly earnings are above or below a certain amount established by the

                                   2   Commissioner’s Earnings Guidelines.”) (citing 20 C.F.R. §§ 404.1574(b)(2)-(3) & 416.974(b)(2)-

                                   3   (3)). “With the presumption, the claimant has carried his or her burden unless the ALJ points to

                                   4   substantial evidence, aside from earnings, that the claimant has engaged in substantial gainful

                                   5   activity.” Lewis, 236 F.3d at 516.

                                   6          In Lewis, the claimant worked up to 20 hours a week at McDonald’s after his alleged

                                   7   disability onset date and for a year prior to his ALJ hearing, but by the time of the hearing, his

                                   8   hours had been cut back and he worked no more than ten hours a week. His earnings always

                                   9   averaged an amount well less than the SGA baseline amounts. 236 F.3d at 507-08, 515 n. 11. At

                                  10   step four, the ALJ concluded that the claimant’s 20 hours per week work at McDonald’s was SGA

                                  11   and constituted past relevant work he could still perform with his assessed RFC. Id. at 508, 515.

                                  12   The Ninth Circuit found that the step four determination was improper given the “presumption”
Northern District of California
 United States District Court




                                  13   triggered by the claimant’s low earnings. The Ninth Circuit noted that, when such a presumption

                                  14   arises, the agency regulations list five factors to be considered in assessing whether the prior work

                                  15   constitutes SGA, including “the nature of the claimant’s work, how well the claimant does the

                                  16   work, if the work is done under special conditions, if the claimant is self-employed, and the

                                  17   amount of time the claimant spends at work.” Id. at 515-16 (citing 20 C.F.R. §§ 404.1573,

                                  18   416.973). The Ninth Circuit found that the evidence cited by the ALJ to support his step four

                                  19   finding was not substantial and was inadequate to overcome the presumption raised by the

                                  20   claimant’s low earnings. Id. at 516.

                                  21          It is undisputed that Plaintiff’s earnings as a cashier fell below the SSA’s baseline amounts

                                  22   for SGA, as the ALJ recognized at step one. In fact, this was pointed out to the ALJ at the

                                  23   November 2018 hearing, yet the ALJ persisted in finding this occupation to be past relevant work

                                  24   without further inquiry. See AR 78 (“Q So that must have been a part-time thing, huh? A Yes. Q

                                  25   Or low in -- low earnings? A Yes, it was.”). Thus, a presumption arose that her work was not

                                  26   SGA for purposes of the step four past analysis, and the ALJ was required to rebut this

                                  27   presumption. See Aguirre v. Colvin, 2013 WL 4718334, at *5 (C.D. Cal. Sept. 3, 2013) (finding

                                  28   reversal was required where plaintiff’s work as a motel desk clerk fell below the agency’s baseline
                                                                                         12
                                           Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 13 of 18




                                   1   amounts for SGA and the ALJ failed to rebut the presumption that the work was not SGA for

                                   2   purposes of the step four analysis). Despite this, the ALJ did not address the 20 C.F.R. §§

                                   3   404.1573 and 416.973 factors cited in Lewis and there is no indication the ALJ considered this

                                   4   issue as part of her analysis. Instead, the ALJ simply parroted the regulatory language without any

                                   5   analysis. See AR 26 (“As required by SSR 82-62, I find the claimant’s past work as a cashier was

                                   6   substantial gainful activity, was performed long enough for the claimant to achieve average

                                   7   performance, and was performed within the relevant period . . . .”). Further, Defendant’s

                                   8   arguments about why the prior cashier job was substantial gainful activity, see Def.’s Mot. at 3-4,

                                   9   are after-the-fact and do not reflect any findings actually made by the ALJ. Thus, they are post

                                  10   hoc rationalizations which this Court may not entertain. See, e.g., Orn v. Astrue, 495 F.3d 625,

                                  11   630 (9th Cir. 2007) (“We review only the reasons provided by the ALJ in the disability

                                  12   determination and may not affirm on a ground upon which he did not rely”); see also Barbato v.
Northern District of California
 United States District Court




                                  13   Comm’r of Soc. Sec. Admin., 923 F. Supp. 1273, 1276 n. 2 (C.D. Cal. 1996) (remand is not

                                  14   precluded “even if [the Administration] can offer proper post hoc explanations” for the ALJ’s

                                  15   findings, because “the Commissioner’s decision must stand or fall with the reasons set forth in the

                                  16   ALJ's decision, as adopted by the Appeals Council”) (brackets in original; citations and quotations

                                  17   omitted). As the ALJ failed to set forth adequate reasons to establish that Plaintiff’s work as a

                                  18   cashier was SGA, under the agency’s own regulations it cannot constitute past relevant work. See

                                  19   20 C.F.R. §§ 404.1560(b)(1), 416.960(b)(1); Aguirre, 2013 WL 4718334, at *7 (where ALJ failed

                                  20   to rebut presumption that work was not SGA due to plaintiff’s low earning levels, it could not

                                  21   constitute past relevant work under the agency’s regulations).6

                                  22
                                       6
                                  23     The ALJ also failed to address the discrepancy between the assessed RFC and the reasoning level
                                       required for the position. The fast food cashier position requires a reasoning level of three, which
                                  24   means the worker must: “Apply commonsense understanding to carry out instructions furnished in
                                       written, oral, or diagrammatic form. Deal with problems involving several concrete variables in or
                                  25   from standardized situations.” DOT Appendix C § III, 1991 WL 688702. However, the RFC
                                       adopted by the ALJ limited Plaintiff to occupations involving no more than simple, routine,
                                  26   repetitive tasks. AR 21. The Ninth Circuit has determined that reasoning level three is
                                       inconsistent with a limitation to simple, routine, or repetitive work tasks. See Zavalin v. Colvin,
                                  27   778 F.3d 842, 847 (9th Cir. 2015) (finding an apparent conflict between an ALJ’s RFC
                                       determination that a claimant was limited to “simple, repetitive tasks” and a vocational expert’s
                                  28   testimony that the claimant could perform jobs that required Level 3 reasoning). Defendant again
                                       offers after-the-fact reasons why there is substantial evidence in the record to conclude that
                                                                                          13
                                         Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 14 of 18




                                   1          Because the ALJ’s step four finding is inconsistent with 20 C.F.R. §§ 404.1560(b)(1) and

                                   2   416.960(b)(1), remand would be appropriate if she did not proceed to step five. See Eksund v.

                                   3   Astrue, 343 Fed. App’x 228, 229 (9th Cir. 2009) (when the Commissioner found that the claimant

                                   4   “had ‘not engaged in substantial gainful activity in the past’” and failed to point to substantial

                                   5   evidence that, despite her low earnings, the claimant had engaged in SGA, the ALJ’s finding at

                                   6   step four that she was disabled was improper and a step five analysis was required); Fallon v.

                                   7   Berryhill, 2019 WL 690288, at *8 (N.D. Cal. Feb. 19, 2019) (finding remand appropriate for error

                                   8   in past relevant work determination); Aguirre, 2013 WL 4718334, at *11 (same). However,

                                   9   because the ALJ proceeded to make an alternative step five finding that Plaintiff could perform

                                  10   three light unskilled occupations, the decision does not rely only on Plaintiff’s past relevant work,

                                  11   and any such error at step four was harmless if the step five analysis is free of legal error and

                                  12   supported by substantial evidence in the record.
Northern District of California
 United States District Court




                                  13   D.     Step Five
                                  14          As an alternative to her step four decision, the ALJ proceeded to step five and found

                                  15   Plaintiff could perform three light unskilled occupations - router clerk (DOT No. 222.587-038),

                                  16   furniture rental clerk (DOT No. 295.357-018), and storage rental clerk (DOT No. 295.367-026).

                                  17   AR 26-27. Plaintiff argues this finding is not supported by the record because the vocational

                                  18   expert never testified that these three occupations could be done by an individual with her RFC.

                                  19   Pl.’s Mot. at 6. Plaintiff notes that, although the ALJ found she is limited to occupations involving

                                  20   no more than simple, routine, repetitive tasks, the only hypothetical question asked of the

                                  21   vocational expert including the limitation to simple, routine tasks resulted in a response that there

                                  22   would be no jobs in the national economy for such an individual. Id. (citing AR 21, 123).

                                  23   However, Plaintiff’s argument ignores the fact that the hypothetical question asked of the

                                  24   vocational expert included a limitation to standing and walking for five minutes at a time. AR

                                  25   123. This standing/walking limitation was the sole limitation that caused the expert to say there

                                  26

                                  27
                                       Plaintiff’s educational background and cognitive abilities demonstrate she is capable of working as
                                  28   a cashier, see Def.’s Mot. at 4, but as noted above, the decision must stand based on the reasons
                                       provided by the ALJ. See Orn, 495 F.3d at 630; Barbato, 923 F. Supp. at 1276.
                                                                                         14
                                         Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 15 of 18




                                   1   would be no work. See id. (“Q And which aspect of it, of the hypothetical, particularly caused you

                                   2   to answer no to other work? A Standing and walking for five minutes at a time. Q Okay. Does

                                   3   that itself, by itself, preclude all work? A Yes, it does.”). When asked previously about other jobs

                                   4   in the national economy, the expert testified that she was looking specifically at light and unskilled

                                   5   jobs and identified the jobs of router clerk, rental clerk, and storage rental clerk. AR 121. Thus,

                                   6   the ALJ properly relied on the expert’s testimony in finding that Plaintiff could perform those light

                                   7   unskilled jobs. AR 27-28.

                                   8          Plaintiff also argues that both the furniture rental clerk and storage rental clerk positions

                                   9   exceed her RFC because they require reasoning level three. Pl.’s Mot. at 6. This argument fails

                                  10   because Plaintiff does not challenge the routing clerk position based on reasoning level, and the

                                  11   Court need only find that one occupation existed in significant numbers. Meanel v. Apfel, 172

                                  12   F.3d 1111, 1115 (9th Cir. 1999); see also Mitchell v. Colvin, 584 Fed. App’x 309, 312 (9th Cir.
Northern District of California
 United States District Court




                                  13   2014) (affirming based on harmless error where only one out of three occupations the ALJ relied

                                  14   upon was valid, because the remaining occupation existed in significant numbers); Yelovich v.

                                  15   Colvin, 532 Fed. App’x 700, 702 (9th Cir. 2013) (applying harmless error and affirming the ALJ’s

                                  16   decision because plaintiff could perform one of the three identified occupations, which alone,

                                  17   existed in significant numbers); Thomas v. Comm’r of Soc. Sec., 480 Fed. App’x 462, 464 (9th

                                  18   Cir. 2012) (“Even if Thomas could not perform the jobs of appointment clerk or assembler, she

                                  19   could perform the job of housekeeper cleaner, which existed in significant numbers in the national

                                  20   economy.”). The vocational expert testified that there would be 53,000 router clerk jobs

                                  21   nationally. AR 121. This alone was a significant number of jobs sufficient to support the ALJ’s

                                  22   alternate step five finding. See Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 527-29 (9th Cir.

                                  23   2014) (either 2,500 jobs in the State of California or 25,000 jobs nationally is a significant

                                  24   number). Accordingly, even if the ALJ erred with respect to two occupations, the harmless error

                                  25   rule applies and the decision must be upheld. See Molina, 674 F.3d at 1115 (“[A]n error is

                                  26   harmless so long as there remains substantial evidence supporting the ALJ’s decision and the error

                                  27   does not negate the validity of the ALJ’s ultimate conclusion.”); id. at 1111 (A court may not

                                  28   reverse an ALJ’s decision because of a harmless error.).
                                                                                         15
                                            Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 16 of 18




                                   1   E.       Dr. Forman’s Opinion
                                   2            Dr. Forman opined Plaintiff was “[m]ildly impaired” in her ability to withstand the stress
                                   3   of an eight-hour workday, but could work “4-8” hours per day. AR 453. In forming Plaintiff’s
                                   4   RFC, the ALJ gave “significant weight” to her opinion, noting Dr. Forman’s assessment that
                                   5   Plaintiff could “withstand the stress of an eight-hour workday” and “opined that the claimant
                                   6   would be able to work four to eight hours, performing simple tasks . . . .” AR 24-25. Plaintiff
                                   7   argues the ALJ misinterpreted Dr. Forman’s opinion because
                                   8                   [i]n opining that the plaintiff is limited to working 4-8 hours per day
                                                       Dr. Foreman was obviously referring to a variable maximum number
                                   9                   of hours that the plaintiff is able to tolerate working given her
                                                       psychological symptoms. In other words, Dr. Forman was stating that
                                  10                   the plaintiff is capable of working a full 8 hours on some days, but
                                                       only 4 hours on others. This limitation is disabling in and of itself, as
                                  11                   disability is defined as the inability to perform work on a ‘regular and
                                                       continuing basis,’ i.e. consistently working 8-hour days.
                                  12
Northern District of California
 United States District Court




                                  13   Pl.’s Mot. at 8 (citing SSR 96-8p, 1996 WL 374184). Plaintiff contends that “[w]hile the ALJ
                                  14   purports to accept this opinion, it is clear that she actually did reject the portion of Dr. Forman’s
                                  15   opinion that the plaintiff is limited to working a variable 4-8 hours per day.” Id. at 8-9.
                                  16            Dr. Forman did not explain why she opined both that Plaintiff was only mildly impaired in
                                  17   her ability to withstand the stress of an eight-hour workday and that she could work four to eight
                                  18   hours a day. However, the Court notes a claimant’s RFC is an assessment of the work she can still
                                  19   do on a “regular and continuing basis,” which “means 8 hours a day, for 5 days a week, or an
                                  20   equivalent schedule.” SSR 96-8p. It is the ALJ, not a physician, who determines a claimant’s
                                  21   RFC. 20 C.F.R. § 404.1546; SSR 96-8p; Vertigan, 260 F.3d at 1049 (“It is clear that it is the
                                  22   responsibility of the ALJ, not the claimant’s physician, to determine residual functional capacity”).
                                  23   An ALJ need not accept or give weight to a physician’s opinion in its entirety, but rather, may find
                                  24   that portions of a medical opinion may have more probative value than other parts. See, e.g.,
                                  25   Magallanes v. Bowen, 881 F.2d 747, 753 (9th Cir. 1989) (ALJ’s supported reliance on selected
                                  26   portions of conflicting opinion constitutes substantial evidence). Thus, the ALJ was not required
                                  27   to adopt everything contained in Dr. Forman’s opinion simply because she gave the opinion
                                  28   significant weight. Instead, the ALJ properly based her RFC determination upon the medical and
                                                                                          16
                                         Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 17 of 18




                                   1   non-medical evidence in the longitudinal record as a whole. See 20 C.F.R. § 404.1545 (“we will

                                   2   assess your RFC based upon all the relevant evidence in your case record”); SSR 96-8p.

                                   3          In finding that Plaintiff was capable of performing a reduced range of unskilled light work,

                                   4   the ALJ considered the medical opinions of record and Plaintiff’s largely normal findings on

                                   5   mental status examinations, all of which concluded that Plaintiff could work. See AR 136, 138,

                                   6   152, 154-55, 451-54, 460, 508, 518, 521, 526-27, 538. The ALJ also gave Plaintiff the benefit of

                                   7   the doubt by incorporating some of her physical and mental subjective complaints into the RFC.

                                   8   AR 20-21. As to Dr. Forman, her findings were overall normal. AR 450-54. For example, Dr.

                                   9   Forman observed that Plaintiff made good eye contact, had fair attention and concentration, and

                                  10   interacted appropriately. AR 450. On mental status examination, Plaintiff had fair cognition,

                                  11   attention, concentration, and memory. AR 451-52. Dr. Forman also noted an overall fair

                                  12   cognitive ability. AR 452. Based on her examination, she diagnosed unspecified depressive
Northern District of California
 United States District Court




                                  13   disorder and did not rule out learning disorder versus borderline/low I.Q. Id. Additionally, other

                                  14   providers observed overall normal findings including that Plaintiff was in no evidence of acute

                                  15   distress and had no psychiatric abnormalities. AR 23, 526-27, 538. While an April 2017 mental

                                  16   status examination revealed stressed and anxious mood/affect, it also revealed good grooming and

                                  17   hygiene, linear and goal-directed thought process, no suicidal or homicidal ideations, and good

                                  18   insight and judgment. AR 23, 524. Other mental status examinations conducted between May

                                  19   2017 and September 2017 revealed similar findings. AR 23, 508, 518, 521. Furthermore, an

                                  20   October 2017 physical examination showed appropriate mood, affect, and orientation. AR 24,

                                  21   492.

                                  22          In sum, despite the mild objective findings and mild limitations assessed by Dr. Forman,

                                  23   the ALJ recognized that Plaintiff’s mental condition imposed some functional limitations. AR 20-

                                  24   21. The ALJ appropriately considered Dr. Forman’s opinion regarding Plaintiff’s ability to

                                  25   withstand the stress of an eight-hour workday and work four to eight hours, and generally

                                  26   incorporated Dr. Forman’s other findings into Plaintiff’s RFC. AR 20-21, 25. Because it is the

                                  27   ALJ and not any one medical source that determines a claimant’s RFC, and the ALJ properly

                                  28   based her RFC determination upon the medical and non-medical evidence in the longitudinal
                                                                                       17
                                         Case 3:20-cv-01008-TSH Document 24 Filed 01/13/21 Page 18 of 18




                                   1   record as a whole, the Court finds the decision is supported by substantial evidence and must

                                   2   therefore be affirmed.

                                   3                                         VI.   CONCLUSION
                                   4          For the reasons stated above, the Court DENIES Plaintiff’s motion and GRANTS

                                   5   Defendant’s cross-motion. The Court shall enter a separate judgment, after which the Clerk of

                                   6   Court shall terminate the case.

                                   7          IT IS SO ORDERED.

                                   8
                                   9   Dated: January 13, 2021

                                  10
                                                                                                   THOMAS S. HIXSON
                                  11                                                               United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       18
